                      Case 1:20-cr-00278-TNM Document 10 Filed 01/22/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


                  United States of America                     )
                             Plaintiff                         )
                                v.                             )      Case No. FU
                         Keith Berman                          )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         The United States of America                                                                                  .


Date:          01/22/2021                                                                 /s/ Jacob Foster
                                                                                         Attorney’s signature

                                                                                          -DFRE)RVWHU
                                                                                     Printed name and bar number


                                                                                    1400 New York Avenue, NW
                                                                                    Washington DC 20005
                                                                                               Address

                                                                                      jacob.foster@usdoj.gov
                                                                                            E-mail address

                                                                                          (202) 615-6521
                                                                                          Telephone number



                                                                                             FAX number
